         Case 1:19-cv-01593-CJS Document 14 Filed 02/26/21 Page 1 of 17




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK
_______________________________________

CAROL M.,1

                                      Plaintiff,                     DECISION AND ORDER
-vs-
                                                                     1:19-CV-1593 (CJS)
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
________________________________________

                                       INTRODUCTION

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) to review the final

determination of the Commissioner of Social Security (“Commissioner”) denying

Plaintiff’s application for Disability Insurance Benefits (“DIB”). Both parties have

moved for judgment on the pleadings pursuant to Federal Rule of Civil Procedure

12(c). Pl.’s Mot., Apr. 20, 2020, ECF No. 7; Def.’s Mot., June 30, 2020, ECF No. 11.

For the reasons set forth below, Plaintiff’s motion for judgment on the pleadings [ECF

No. 7] is denied, the Commissioner’s motion [ECF No. 11] is granted, and the Clerk

of Court is directed to close this case.

                                     LEGAL STANDARDS

       The law defines “disability” as the “inability to engage in any substantial




1  The Court’s Standing Order issued on November 18, 2020, indicates in pertinent part that,
“[e]ffective immediately, in opinions filed pursuant to Section 205(g) of the Social Security Act, 42
U.S.C. § 405(g), in the United States District Court for the Western District of New York, any non-
government party will be identified and referenced solely by first name and last initial.”

                                                   1
         Case 1:19-cv-01593-CJS Document 14 Filed 02/26/21 Page 2 of 17



gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). In order to qualify for DIB benefits, the DIB claimant must satisfy the

requirements for a special insured status. 42 U.S.C. § 423(c)(1). In addition, the Social

Security Administration has outlined a “five-step, sequential evaluation process” to

determine whether a DIB claimant is disabled:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a “residual functional capacity” assessment,
       whether the claimant can perform any of his or her past relevant work
       despite the impairment; and (5) whether there are significant numbers
       of jobs in the national economy that the claimant can perform given the
       claimant's residual functional capacity, age, education, and work
       experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing Burgess v. Astrue, 537

F.3d 117, 120 (2d Cir. 2008); 20 C.F.R. § 404.1520(a)(4)(i)–(v).

       When a claimant alleges a mental impairment, the Commissioner’s regulations

require the ALJ to apply a “special technique” at the second and third steps of the

five-step evaluation process. Petrie v. Astrue, 412 F. App’x 401, 408 (2d Cir. 2011)

(citing 20 C.F.R. § 404.1520a). First, the ALJ must utilize the “Paragraph A” criteria2


2 The listings of specific mental impairments in 20 C.F.R. § Pt. 404, Subpt. P, App. 1, 12.00 (“App’x 1
§ 12.00”) provide the ALJ with additional guidance for application of the “special technique.”
Generally, a claimant must satisfy at least two classes of criteria to justify a finding of a mental
disorder. “Paragraph A” criteria include the “the medical criteria that must be present in [a
claimaint’s] medical evidence” to indicate a particular disorder (e.g., the mental disorder of

                                                  2
         Case 1:19-cv-01593-CJS Document 14 Filed 02/26/21 Page 3 of 17



to evaluate the claimant’s pertinent symptoms, signs, and laboratory findings and

determine whether he or she meets the requirements of one of the mental

impairments listed in 20 C.F.R. § Pt. 404, Subpt. P, App. 1, 12.00 (“App’x 1, § 12.00”).

See 20 C.F.R. § 404.1520a(b)(1). If the claimant does have such an impairment, the

ALJ must assess the claimant’s limitations in the four broad areas of mental

functioning that constitute the “Paragraph B” criteria. 20 C.F.R. § 404.1520a(c)(3).

Alternatively, several of the listings in App’x 1, § 12.00 include “Paragraph C

criteria,” as well, and a claimant will meet the listing if he satisfies the Paragraph A

criteria and the criteria outlined in either Paragraph B or Paragraph C.

                                        BACKGROUND

       The Court assumes the reader’s familiarity with the underlying facts and

procedural history in this case. However, the Court provides a brief recitation of the

relevant facts as they pertain to Plaintiff’s arguments before this Court.

       Plaintiff filed her application for DIB benefits on October 21, 2015, alleging

that she became unable to work because of her disabling condition on April 1, 2009.

Transcript (“Tr.”), 188, Feb. 19, 2020, ECF No. 6. In her disability report, Plaintiff

reported four conditions as limiting her ability to work: autism spectrum disorder




“schizophrenia” requires that the evidence include medical documentation of hallucinations or another
similar symptom). App’x 1 § 12.00A(2)(a). “Paragraph B” criteria are the four functional areas of (1)
understand, remember, or apply information; (2) interact with others; (3) concentrate, persist, or
maintain pace; and (4) adapt or manage oneself. App’x 1 § 12.00A(2)(b). “Paragraph C” criteria are
used to evaluate “serious and persistent mental disorders.” To satisfy the paragraph C criteria, the
claimant must show, among other things, “a medically documented history of the existence of the
disorder over a period of at least 2 years . . . .”

                                                 3
        Case 1:19-cv-01593-CJS Document 14 Filed 02/26/21 Page 4 of 17



level 1, depression, hoarding, and “behavioral.” Tr. 220. On November 23, 2015, the

Commissioner determined that Plaintiff did not qualify for DIB benefits. Tr. 90.

Thereafter, Plaintiff requested a hearing before an Administrative Law Judge

(“ALJ”). Tr. 96.

      Plaintiff’s request was approved and the hearing was held before an ALJ on

September 10, 2018 in Buffalo, New York. Tr. 30. Plaintiff appeared with her

attorney, and an impartial vocational expert (the “VE”) was also present. Tr. 32. At

the hearing, Plaintiff testified that although she has not worked since 2009, she lives

alone, has three college degrees, drives seven days a week, spends multiple hours

each day visiting her mother at the nursing home, runs errands at Walmart, goes to

the gym twice a week, goes to church on Sunday mornings, participates in her

church’s singles group, volunteers in a local ministry for the deaf, and manages both

her own and her mother’s finances. Tr. 37–44. Further, she testified she has no

difficulty walking, standing, bending, kneeling, sitting, lifting and carrying, pushing

and pulling, or climbing stairs, and only a mild limitation in reaching. Tr. 44–46.

      Following this testimony, the ALJ asked: “Tell me . . . why you think you can’t

work.” Tr. 46. Plaintiff responded as follows:

      Well, number one, is . . . the anxiety part . . . I always had problems . . .
      where I’d be okay for a while, but, if something would happen where I’d
      be challenged, or something wasn’t all right, they wouldn’t listen to me,
      I get frustrated, and that would set me off. And the whole day would be
      shot.

      ****



                                           4
        Case 1:19-cv-01593-CJS Document 14 Filed 02/26/21 Page 5 of 17



      . . . I thought it was a hormonal thing until a friend of mine says . . . I
      was more socially . . . awkward . . . I never had friends in high school,
      and I always was a loner.

      My mother would even joke with me as a child that the neighborhood
      kids . . . I’d always be two steps behind them . . . . I was socially awkward
      . . . . I didn’t . . . quite fit in. I was always on the outside looking in.

Tr. 46–47.

      Following the ALJ’s examination, Plaintiff’s attorney was permitted to

question Plaintiff:

      [Attorney:] Would you have social problems . . . getting along with
      coworkers, or supervisors, or maybe . . . the general public at work?

      [Plaintiff:] Supervisors not so much, but the coworkers . . . I never really
      was buddy, buddy with them . . . . I just kept to myself and did my thing
      . . . . I don’t like dealing with people.

Tr. 54–55. Plaintiff also testified that she didn’t have trouble concentrating or

following directions, that she “pretty much remember[s] most things,” and that she

is “pretty happy usually, pretty even-keel . . . .” Tr. 56–57. However, Plaintiff

admitted that when “something goes wrong” she gets stressed and frustrated and

needs to be left alone, and that she needs time to think about her decisions and doesn’t

want to be pressured into anything. Tr. 56–57.

      Lastly, the ALJ examined the VE about Plaintiff’s work history. The VE

testified that Plaintiff had reported that in the fifteen years prior to her last job in

December 2009, she had served as an inventory control clerk, document control

analyst, and data entry operator. Tr. 67. The ALJ then presented the VE with a

hypothetical:


                                           5
        Case 1:19-cv-01593-CJS Document 14 Filed 02/26/21 Page 6 of 17



      [ALJ:] [P]lease assume someone with claimant’s age; she is currently 59.
      Her education is Bachelor of Science in computer information systems.
      She also has Associates Degrees in data processing, and material science
      technology.

      For my first hypothetical, routine work, occasional interaction with
      others, and no public interaction. Could any of the past relevant work
      be done?

      [VE:] No, Your Honor . . . .

      [ALJ:] Okay. So is there other work that can be done . . . ?

      [VE:] At the medium level, yes, Your Honor . . . . The first position would
      be that of a meat clerk . . . . The second position would be that of a
      kitchen helper . . . And then our final position would be that of a cleaner
      industrial.

Tr. 68–69.

      In her decision denying Plaintiff’s application for DIB benefits, the ALJ found

that Plaintiff met the special insured status requirements of the Social Security Act

through December 31, 2009. Tr. 17. Therefore, Plaintiff was required to demonstrate

that she was disabled between her alleged onset date of April 1, 2009 and December

31, 2009 (“date of last insured”). At step one of the five-step evaluation process, the

ALJ found that Plaintiff had not engaged in substantial gainful activity between

April 1, 2009 and December 31, 2009. Tr. 17. At step two, the ALJ determined that

Plaintiff had two severe mental impairments: autism spectrum level 1 disorder, and

anxiety disorder. Tr. 17.

      At step three of the process, the ALJ applied the “special technique” and

determined that Plaintiff’s mental impairments, considered either individually or in



                                          6
        Case 1:19-cv-01593-CJS Document 14 Filed 02/26/21 Page 7 of 17



combination, did not meet or medically equal the criteria of Mental Disorder listings

12.06 (anxiety and obsessive-compulsive disorders), or 12.10 (autism spectrum

disorder) in 20 C.F.R. Part 404, Subpart P, App’x 1. Tr. 18. The ALJ found that

Plaintiff did not meet the Paragraph B criteria because she had only mild limitations

with respect to her ability to understand, remember, and apply information;

moderate limitations with respect to her ability interact with others, and concentrate,

persist, or maintain pace; and no limitation with respect to Plaintiff’s ability to adapt

or manage herself. Tr. 18. The ALJ also found that Plaintiff did not satisfy the

Paragraph C criteria. Tr. 19.

      Before proceeding to step four, the ALJ made a determination of Plaintiff’s

residual functional capacity. “Residual functional capacity” (“RFC”) means the most

that the claimant can still do in a work setting despite the limitations caused by the

claimant’s impairments. 20 C.F.R. § 404.1545. After careful consideration of the

entire record, the ALJ determined that through the date of last insured – i.e.,

December 31, 2009 – Plaintiff had the RFC to perform a full range of work at all

exertional levels, with the following non-exertional limitations: routine work,

occasional interaction with others and no public interaction. Tr. 19.

      Given Plaintiff’s non-exertional limitations, the ALJ found that she was unable

to perform her past relevant work as an inventory control clerk, document control

analyst, or data entry operator. Tr. 23. However, based on Plaintiff’s RFC, age,

education, and work experience, and the testimony of the VE, the ALJ found that



                                           7
        Case 1:19-cv-01593-CJS Document 14 Filed 02/26/21 Page 8 of 17



Plaintiff was capable of making a successful adjustment to such other positions in the

national economy as meat clerk, kitchen helper, or cleaner, industrial. Tr. 24. Hence,

the ALJ found Plaintiff was not disabled for the purposes of DIB. Tr. 24.

      On October 2, 2019, the Social Security Administration’s Appeals Council

denied Plaintiff’s request for further review of the ALJ’s decision. Tr. 1. The ALJ’s

decision thus became the “final decision” of the Commissioner subject to judicial

review under 42 U.S.C. § 405(g).

                                    DISCUSSION

      42 U.S.C. § 405(g) defines the process and scope of judicial review of the final

decision of the Commissioner on whether a claimant has a “disability” that would

entitle him or her to DIB benefits. A reviewing court must first determine “whether

the Commissioner applied the correct legal standard.” Jackson v. Barnhart, No. 06-

CV-0213, 2008 WL 1848624, at *6 (W.D.N.Y. Apr. 23, 2008) (quoting Tejada v. Apfel,

167 F.3d 770, 773 (2d Cir. 1999)). “Failure to apply the correct legal standards is

grounds for reversal.” Id. (quoting Townley v. Heckler, 748 F.2d 109, 112 (2d Cir.

1984)). However, provided the correct legal standards are applied, a court’s review of

the Commissioner’s decision is deferential: a finding by the Commissioner is

“conclusive” if it is supported by “substantial evidence.” 42 U.S.C. § 405(g). In other

words, “[w]here the Commissioner's decision rests on adequate findings supported by

evidence having rational probative force, [the Court] will not substitute our judgment

for that of the Commissioner.” Veino v. Barnhart, 312 F.3d 578, 586 (2d Cir. 2002).



                                          8
        Case 1:19-cv-01593-CJS Document 14 Filed 02/26/21 Page 9 of 17



      In seeking reversal of the Commissioner’s decision, Plaintiff has raised two

primary issues. Pl. Mem. of Law, Apr. 20, 2020, ECF No. 7-1. First, Plaintiff argues

that the “ALJ failed in his duty to develop the record because he did not attempt to

obtain any opinion evidence retroactive to the relevant time period.” Pl. Mem of Law

at 7. Second, Plaintiff argues that the ALJ did not properly weigh the opinion

evidence. The Court finds no merit in either of Plaintiff’s arguments.

The ALJ’s Duty to Develop the Record

      In arguing that the ALJ failed in his duty to develop the record, Plaintiff

observes that “[d]espite evidence that Plaintiff’s condition existed since her childhood,

the ALJ did not attempt to obtain any opinion evidence that would be retroactive to

the time period.” Pl. Mem. of Law at 8. This failure, Plaintiff states, “is reversible

error requiring remand.” Pl. Mem. of Law at 9. The Court disagrees.

      It is well-settled that ALJs have an affirmative duty to develop the record. See

Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996). Indeed, 20 C.F.R. § 404.1512(b)(1)

provides, in pertinent part, that the Commissioner “will develop [a claimant’s]

complete medical history for at least the 12 months preceding the month in which [a

claimant files his or her] application unless there is a reason to believe that

development of an earlier period is necessary . . . .” Hence, “[w]hen there is an obvious

or ‘clear gap[ ]’ in the record, the ALJ is required to seek out missing medical records,

even when a party is represented by counsel.” Blash v. Comm'r of Soc. Sec. Admin.,

813 F. App'x 642, 644 (2d Cir. 2020) (citing Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir.



                                           9
         Case 1:19-cv-01593-CJS Document 14 Filed 02/26/21 Page 10 of 17



1999)). Nevertheless, the duty to develop the record has limits: “where there are no

obvious gaps in the administrative record, and where the ALJ already possesses a

‘complete medical history,’ the ALJ is under no obligation to seek additional

information . . . .” Rosa, 168 F.3d at 79 n.5.

        In the present case, the record clearly shows that the ALJ discharged her duty

to develop the facts and arguments to ensure a proper disposition of the case. For

instance, at the outset of the hearing on September 10, 2018,3 the following exchange

occurred between the ALJ and Plaintiff’s attorney:

        [ALJ:] I see there was a document submitted late.

        [Attorney:] Yes, that was the claimant’s most recent treatment visit with
        Dr. Morelli, which was in the letter that we did submit to your office on
        August 13.

        ****

        [ALJ:] Oh, okay. In that case, because it was this past Friday, I will
        accept it . . . .

        ****

        [Attorney:] And the only other record we were waiting on . . . [is]
        Kimberly Le[i]ker, the claimant’s current counselor. Unfortunately,
        despite making three requests of her, she has not gotten back to us. . . .

        ****

        [ALJ:] Would you like me to send a subpoena?


3 In addition to the September 2018 hearing, an initial hearing was held on May 4, 2018. At that
hearing, the ALJ indicated that Plaintiff’s counsel was late submitting a letter request to hold the
record open for additional medical evidence. Tr. 76–77. After discussion, the ALJ agreed with counsel
that it was in Plaintiff’s best interest not to waive her 75-day notice period so that the record could be
held open for the receipt of additional documentation from Plaintiff’s doctors. Tr. 77–82.

                                                   10
       Case 1:19-cv-01593-CJS Document 14 Filed 02/26/21 Page 11 of 17



      [Attorney:] Yes, actually, that would be very helpful . . . .

Tr. 33–35. The record indicates that the ALJ successfully obtained the additional

evidence from LMHC Leiker, and considered it in rendering her decision. Tr. 301.

      Perhaps more to the point, despite Plaintiff’s testimony about her childhood

and LMHC Leaker’s suggestion in her 2017 letter that Plaintiff’s autism must have

affected her since childhood, there was no reason for the ALJ to believe there was a

gap in the record. The record contained medical records from Plaintiff’s annual check-

ups with her primary care physician Dr. Morelli, whose neurological and

psychological evaluations of Plaintiff dating back to 2009 indicated her status was

“normal,” and did not indicate any psychological issues until his 2010 exam. See, e.g.,

Tr. 381. In addition, Plaintiff’s gynecologist, Dr. Hage, also assessed Plaintiff’s

neurological systems as “normal” beginning in 2007. Tr. 407–456. Indeed, it was not

until her 2014 evaluation by Dr. Englert, a neuropsychologist, that Plaintiff was

specifically diagnosed as being on the autism spectrum. See, e.g., Tr. 406 (noting, in

an OB/GYN record in 2015, that Plaintiff was “recently diagnosed with autism

(Asperger)”).

      The Court declines to find that an ALJ failed in her duty to develop the record

where she patiently awaited additional documents from Plaintiff’s counsel, actively

sought additional records at Plaintiff’s counsel’s request, and possessed no

information pointing to a specific treatment provider relevant to the ALJ’s inquiry

whose records had not already been obtained.



                                           11
        Case 1:19-cv-01593-CJS Document 14 Filed 02/26/21 Page 12 of 17



The Weight of the Opinion Evidence

       Plaintiff also maintains that the ALJ did not properly weigh the opinion

evidence pursuant to the factors identified in 20 C.F.R. § 404.1527(c). Pl. Mem. of

Law at 9. Specifically, Plaintiff argues: (1) that the ALJ erred in giving any weight to

the “single decision maker” (“SDM”)4 who initially denied Plaintiff’s claim; (2) that

the ALJ’s analysis of Dr. Englert’s opinion was incomplete and not properly related

to the RFC finding; and (3) that the inconsistency between the ALJ’s giving great

weight to Dr. Englert’s opinion and limited weight to LMHC Leiker’s opinion “smacks

of cherry-picking the evidence.” Pl. Mem. of Law at 10–13. The Court does not find

error justifying remand in any of the issues that Plaintiff raises.

                                      R. Bostaph’s Opinion

       Plaintiff notes that the ALJ gave “little weight” to the opinion of R. Bostaph,

the SDM who classified Plaintiff’s mental impairments as “non-severe,” and made the

initial determination denying Plaintiff’s DIB benefits. Pl. Mem. of Law at 10; Tr. 88.

Citing to a 2015 decision in this district, Plaintiff states that giving any weight to the

SDM’s opinion was reversible error. Pl. Mem. of Law at 10 (citing Gray v. Colvin, No.

1:13-CV-00955 MAT, 2015 WL 5005755, *5 (W.D.N.Y. Aug. 20, 2015)).

       While it is true that numerous courts in this Circuit have concluded that

assigning evidentiary weight to an SDM’s opinion is error, the error in this case is



4 “SDMs are non-physician disability examiners who ‘may make the initial disability determination
in most cases without requiring the signature of a medical consultant.’” Hart v. Astrue, 32 F. Supp.3d
227, 237 (N.D.N.Y. 2012).

                                                 12
       Case 1:19-cv-01593-CJS Document 14 Filed 02/26/21 Page 13 of 17



harmless. See, e.g., Hart v. Astrue, 32 F. Supp.3d 227, 237 (N.D.N.Y. 2012). Here, the

ALJ assigned “limited weight” to the SDM’s decision, noting that the SDM had no

opportunity to examine Plaintiff, and finding that the medical evidence furnished

after the SDM rendered his decision “clearly” shows that “the claimant’s impairments

have more than a minimal impact on her ability to do work.” Tr. 22. As such, this

Court has no difficulty in concluding that the ALJ would have reached the same

conclusion even if she had assigned no evidentiary weight to the SDM's assessment.

Compare Hart, 32 F. Supp.3d at 237 (finding harmless error where the ALJ assigned

the opinion minimal weight and made a more restrictive RFC determination), with

Barrett v. Berryhill, 286 F. Supp.3d 402, 429–30 (E.D.N.Y. 2018) (finding reversible

error where the ALJ’s RFC determination is “closely aligned” with the SDM’s

opinion).

                                 Dr. Englert’s Opinion

      20 C.F.R. § 404.1527(c)(1)–(6) requires that the ALJ consider the following

factors in weighing medical opinions: (1) examining relationship, (2) treatment

relationship, (3) supportability, (4) consistency, (5) specialization, (6) other factors,

such as the expert’s level of understanding of the Commissioner’s disability programs.

With respect to the ALJ’s treatment of Dr. Englert’s opinion, Plaintiff states that

although the ALJ considered the factor of “specialty” pursuant to § 404.1527(c)(5),

the ALJ’s analysis “failed to meaningfully consider any of the other factors as it was

entirely conclusory.” Pl. Mem. of Law at 10 (emphasis in original). Plaintiff also states



                                           13
         Case 1:19-cv-01593-CJS Document 14 Filed 02/26/21 Page 14 of 17



that “though the ALJ summarized [Dr. Englert’s] findings in her decision . . . she gave

absolutely no explanation of how these limitations informed the RFC . . . .” Pla. Mem.

of Law at 11. The Court disagrees with Plaintiff, and finds that the ALJ’s treatment

of Dr. Englert’s opinion was adequate.

        In her decision, the ALJ expressly stated that she “considered the opinion

evidence in accordance with the requirements of” § 404.1527. The ALJ then began

her discussion of the medical evidence generally by stating that “the medical records

provide little support in the way of disabling symptoms prior to the date last insured

. . . .” Tr. 20. Turning to the evidence recorded by Dr. Englert, the ALJ used Dr.

Englert’s report almost verbatim. She wrote:

        [Claimant] reportedly performed well throughout her academic career
        and performed well within the quality of her vocational work. However,
        she did struggle with social interactions at work . . . . [C]laimant
        demonstrates a generally normal level of cognitive functioning but does
        require some level of support for social and occupational functioning . . .
        . The claimant demonstrated intact cognitive functioning across most
        domains assessed. She demonstrated a relatively slowed speed of
        information processing, which fell within the borderline range. She also
        demonstrated a perseverative nature to her thinking, which impaired
        her ability to quickly make decisions on timed tasks. Otherwise,
        attention language, visual spatial reasoning and complex problem
        solving and cognitive flexibility were within normal limits . . . .

Compare Tr. 20–21, with Tr. 399 (esp. ¶ 1 and 2).5 The ALJ noted that Dr. Englert’s

decision was entitled to “great weight” because it was based on “comprehensive


5 This assessment is consistent with Plaintiff’s own testimony as to her work history (Tr. 38–40, 46,
53–57), and with the statement of Plaintiff’s first mental health therapist, Dr. Hildreth, that Plaintiff
manifests “[p]ersistent deficits in social communication and social interaction across contexts, not
accounted for by general developmental delays.” Tr. 312 (also noting that plaintiff experiences
“[r]estricted, repetitive patterns of behavior, interests, or activities . . .”).

                                                  14
        Case 1:19-cv-01593-CJS Document 14 Filed 02/26/21 Page 15 of 17



testing” (Tr. 22) that occurred during three examinations (Tr. 20) in an area of her

“specialty” (Tr. 22).

       In short, the ALJ’s decision shows that she adequately considered all of the §

404.1527(c) factors with respect to Dr. Englert’s medical opinion. The ALJ considered

the examining and treatment relationship when she noted Dr. Englert saw Plaintiff

for three examinations. Tr. 20. She considered the supportability and specialty when

she noted that the opinion was based on “comprehensive testing” in Dr. Englert’s area

of specialty. Tr. 22. Lastly, that the ALJ considered the consistency of Dr. Englert’s

opinion with the rest of the record, as well as other factors, is evident in her comments

– at several points in her decision – that the evidence shows Plaintiff’s functional

impairments do not preclude all work. Tr. 22. The Court finds no error in the ALJ’s

analysis.

                               LMHC Leiker’s Opinion

       Finally, Plaintiff takes issue with the ALJ’s assessment giving “limited weight

to the . . . opinion of LMHC Leiker as it does not cover the period up to 2009, the date

last insured.” Tr. 22. Plaintiff states that the ALJ’s reasoning with respect to the

opinion of LMHC Leiker, who served as Plaintiff’s mental health counselor in 2016–

2017, is inconsistent with the ALJ’s assessment of Dr. Englert’s opinion, which was

rendered based on an evaluation from 2014. Pl. Mem. of Law at 13. Plaintiff points

out that notwithstanding the fact that both individuals assessed Plaintiff well after

her date last insured (December 2009), Dr. Englert’s opinion was given great weight



                                           15
        Case 1:19-cv-01593-CJS Document 14 Filed 02/26/21 Page 16 of 17



while LMHC Leiker’s opinion was given only limited weight. Plaintiff believes this to

be improper “selective cherry-picking of the record.” Pl. Mem. of Law at 13 (quoting

Proper v. Comm'r of Soc. Sec., No. 1:12-CV-0098 MAT, 2014 WL 7271650, at *14

(W.D.N.Y. Dec. 18, 2014)). The Court disagrees.

       In 2014, Dr. Englert produced a seven-page report containing an extensive

subjective patient history, objective test results, and detailed conclusions and

opinions. Tr. 394–400. Although the extensive battery of tests on Plaintiff

unquestionably yielded only a snapshot of Plaintiff’s functionality as of the time of

testing, Dr. Englert sought to put the diagnostic snapshot into context by relating it

to Plaintiff’s history:

       [Plaintiff] has a longstanding history of behavioral and functional
       difficulties . . . . She reportedly performed well throughout her academic
       career and performed well with the quality of her vocational work . . . .
       [But p]ersistent deficits in social communication and social interaction
       are noticed throughout her schooling and work situations.

       ****

       [Nevertheless, Plaintiff] is otherwise demonstrating intact cognitive
       functioning across most domains assessed.

Tr. 399.

       By contrast, LMHC Leiker’s opinion is a two-page letter to the Court consisting

entirely of general narrative focused primarily on present treatment needs. Tr. 469–

470. LMHC Leiker notes that Plaintiff began counseling sessions with her in 2016

“as a way to continue addressing current issues and work toward meeting her

treatment goals.” Tr. 469 (emphasis added). Although LMHC Leiker did state that “a


                                          16
       Case 1:19-cv-01593-CJS Document 14 Filed 02/26/21 Page 17 of 17



lifetime of going undiagnosed with Asperger’s . . . . affected [Plaintiff]’s ability to

effectively interact and communicate with people,” the letter’s focus is on “current

symptoms.” Tr. 469 For instance, LMHC Leiker makes much of the link between

Plaintiff’s “current symptoms” and “her mom’s standard of care and overall quality of

life while residing at the nursing home,” where she moved approximately three years

following Plaintiff’s date of last insured. Tr. 469. LMHC Leiker then opines that

Plaintiff’s present symptoms include hoarding, which is a manner of coping with the

stress from her mother’s situation. Tr. 470. Therefore, she recommends that Plaintiff

“seek mental health counseling on a regular weekly basis . . . to address her

presenting symptoms . . . .” Tr. 470. Whereas Dr. Englert’s opinion is diagnostic and

involved a thorough patient history, LMHC Leiker’s opinion is focused on treatment

of Plaintiff’s symptoms in the present and future.

      For the foregoing reasons, the Court finds that the respective weights the ALJ

assigned to the opinions in the record do not constitute reversible error.

                                       CONCLUSION

      Accordingly, it is hereby ORDERED that Plaintiff’s motion for judgment on the

pleadings (ECF No. 7) is denied, and the Commissioner’s motion (ECF No. 11) is

granted. The Clerk of Court is directed to close this case.

DATED:       February 26, 2021
             Rochester, New York

                                        /s/ Charles J. Siragusa______
                                        CHARLES J. SIRAGUSA
                                        United States District Judge


                                          17
